Citation Nr: 9925319	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  97-27 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
conjunctivitis, and tension headaches, as due to Agent Orange 
and/or Mustard Gas exposure and/or ionizing radiation.

2.  Entitlement to service connection for generalized 
arthritis.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1978 to May 1983.  
The veteran had over 15 years of prior service which has not 
been verified.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1994 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which service connection for a skin 
disability, conjunctivitis, and tension headaches, due to 
Agent Orange exposure, were denied.  It was pointed out that 
service connection had been previously granted for these 
disabilities.  The veteran's notice of disagreement was 
received in December 1994.  In a May 1996 rating decision, 
service connection for a skin disability, conjunctivitis, 
laryngitis, and generalized arthritis were denied as due to 
Agent Orange and/or Mustard Gas exposure and/or ionizing 
radiation exposure.  In addition, service connection for a 
left knee disability was denied.  In May 1996, a notice of 
disagreement as to the denial of service connection for a 
left knee disability was received.  In June 1996, a statement 
of the case as to the issues of service connection for a skin 
disability, conjunctivitis, laryngitis, and generalized 
arthritis as due to Agent Orange and/or Mustard Gas exposure 
and/or ionizing radiation exposure, and service connection 
for a left knee disability, was sent to the veteran.  

Thereafter, in June 1996, a notice of disagreement as to the 
issue of service connection for laryngitis, and generalized 
arthritis was received.  In addition, correspondence serving 
as a substantive appeal as to the issues of service 
connection for a skin disability, conjunctivitis, tension 
headaches, and left knee disability was received.  

In a July 1997 rating decision, service connection for 
chronic laryngitis and pharyngitis was granted and rated as 
10 percent disabling.  Service connection for generalized 
arthritis was continued as denied and service connection for 
premature graying of the hair and hypertension were denied.  
The veteran was not provided separate notice of this 
decision.  As such, the Board notes that the RO should 
separately notify the veteran of this decision and of his 
procedural and appellate rights.  

In July 1997, the veteran was sent a supplemental statement 
of the case which included the issue of service connection 
for generalized arthritis.  In August 1997, a substantive 
appeal was received as to that issue.  

The Board notes that various other issues have been raised by 
the veteran and, thus, need to be afforded proper action by 
the RO.  The veteran raised certain issues that are already 
service-connected; as such, only the issues that have not 
been considered should be addressed via adjudication by the 
RO.  The Board notes the issues as follows.  In March 1990, 
the veteran indicated that he was seeking service connection 
for various new disabilities due to exposure to Agent Orange.  
Specifically, in pertinent part, he indicated that he wanted 
service connection for blistering of the hands, light 
sensitivity of the eyes, itching of the scalp, facial 
disability, and dizziness.  In addition, he raised the issue 
of service connection for a heart disability on a new and 
material basis.  In June 1996, the veteran again raised the 
issue of increased ratings for the veteran's service-
connected disabilities and service connection for a heart 
disability on a new and material evidence basis.  



FINDINGS OF FACT

1.  In a January 1984 rating decision, service connection was 
granted for tension headaches and for allergic 
conjunctivitis.  

2.  In an October 1994 rating decision, service connection 
for a skin disability was granted.  



CONCLUSION OF LAW

Entitlement to service connection for skin disability, 
conjunctivitis, and tension headaches have been established 
by the RO under  38 U.S.C.A. §§ 1110, 1131 (West 1991) so 
there is no question of law or fact on those issues to be 
determined by the Board.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the RO failed to issue 
the veteran a statement of the case with regard to the issue 
of service connection for tension headaches; however, since 
the benefit being sought is service connection and since the 
veteran is currently seeking service connection for that 
disability, as set forth below, the Board finds no harm in 
pointing out to the veteran that he has already been granted 
service connection for that disability.  

In a January 1984 rating decision, service connection was 
granted for tension headaches and for allergic 
conjunctivitis.  In an October 1994 rating decision, service 
connection for a skin disability was granted.  

Currently, the veteran is seeking service connection for skin 
disability, conjunctivitis, and tension headaches.  He 
apparently seeks to establish service connection for these 
disabilities as due to Agent Orange and/or Mustard Gas 
exposure and/or ionizing radiation exposure.  However, he has 
already been granted direct service connection for those 
disabilities.  Currently, as pointed out by the RO, the 
veteran is granted disability compensation benefits based on 
his respective level of impairment for each of those 
disabilities.  His benefit payments in no way are affected by 
the specific reason for the grants of service connection.  
His benefit payments are only affected by current level of 
disability.  As noted, direct service connection has been 
granted for these disabilities.  As such, service connection 
cannot be granted again or in any duplicate manner even if, 
but not conceding, the veteran was exposed to Agent Orange 
and/or Mustard Gas exposure and/or ionizing radiation and 
that exposure played a role in the development of those 
disabilities.  

Therefore, the Board finds that entitlement to service 
connection for skin disability, conjunctivitis, and tension 
headaches have been established by the RO under 38 U.S.C.A. 
§§ 1110, 1131 (West 1991) so there is no question of law or 
fact on those issues to be determined by the Board.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.101 (1998).
 


ORDER

Entitlement to service connection for skin disability, 
conjunctivitis, and tension headaches have been established 
by the RO and the appeal on those issues is dismissed.  


REMAND

With regard to the issues of service connection for 
generalized arthritis and left knee disability, the veteran 
has requested that the VA obtain his medical records from the 
Boston, Massachusetts VA Medical Center and Outpatient 
Clinic.  As such, this action should be accomplished.  In 
addition, the veteran is receiving disability benefits from 
the Social Security Administration. The RO should obtain all 
the documentation pertaining to any claim of the veteran for 
Social Security benefits and associate them with the claims 
folder for review.

In addition, the Board notes that the veteran's DD Form 214 
shows that the veteran had active service from April 1978 to 
May 1983 as well as over 15 years of prior service.  Although 
it appears that the RO initiated verification of this other 
service on at least 2 occasions, this service has not been 
verified.  Therefore, the RO should verify all periods of the 
veteran's service and obtain all service medical records.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should verify all periods of 
the veteran's service and obtain all 
service medical records.  

2.  The RO should obtain and associate 
with the claims file copies of all VA 
clinical records, which are not already 
in the claims file including those from 
the Boston, Massachusetts VA Medical 
Center and Outpatient Clinic.

3.  The RO should contact the Social 
Security Administration and request all 
documentation pertaining to any claim of 
Social Security by the veteran including 
any medical records that Social Security 
has regarding the veteran.  These records 
should be associated with the claims 
file.

4.  The RO should readjudicate the 
veteran's claims for entitlement to 
service connection for generalized 
arthritis and left knee disability.  If 
any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals







